REQUIREMENT


Requirement for Information under 37 C.F.R. §1.105

Applicant and the assignee of this application are required under 37 C.F.R. §1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. As this application claims priority to multiple applications, the prosecution would greatly benefit from knowing which claimed elements find support in each of the prior-filed applications.
In response to this requirement, please provide the following:
a.	Identify the earliest applicable prior-filed application that provides §112(a) support.
b.	Provide specific citations to the portions of the specification of the earliest applicable prior-filed application that provide §112(a) support.
The Examiner believes that this requirement is appropriate for at least the following reasons:
MPEP §704.11(a) notes that the examiner may require information under 37 CFR §1.105 when it is determined that there may be “(P) other factual information pertinent to patentability.” It is the examiner’s position that the effective filing date of the invention is an important fact pertinent to patentability.
MPEP §704.11(a) further notes that the examiner may require information via “(S) Interrogatories or Stipulations … (3) Of precisely which portion(s) of the disclosure provide the written description and enablement support for specific claim element(s).”
The USPTO may seek “information relevant to examination either procedurally or substantively” under 37 C.F.R. § 1.105. Star Fruits, 393 F.3d at 1282; id. at 1285 (“The Office is authorized under section 1.105 to require any information that is either relevant to patentability under any nonfrivolous legal theory, or is reasonably calculated to lead to such relevant information.”). The examiner deems the information sought here relevant to proper examination of applicant's claims for the reasons discussed above.
Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. §1.56. Although 37 C.F.R. § 1.105(a)(3) states that a reply identifying that “the information required to be submitted is unknown to or is not readily available to the party or parties from which it was requested may be accepted as a complete reply,” applicant is uniquely positioned to know where their invention was first described in the numerous applications they have filed. In order to examine these applications as required by 35 U.S.C. § 131, a reply that the priority support for a claim is “unknown to or is not readily available,” without a particular explanation of why it is unknown or not available, will be held nonresponsive in this situation.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant's first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of TWO MONTHS from the mailing date of this requirement. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The Examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The Examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Neha Patel, can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685